11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Thomas L. Titus
Appellant
Vs.                   No.
11-02-00209-CV B
Appeal from Dallas County
Better Inlets
Plus
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states that the trial court has
granted his motion for new trial and that this appeal is now moot.  The motion is granted.  TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
August 8, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.